Per Curiam. This claim arising out of the death of a volunteer fireman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Sec. 281 et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s Office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at hearing on November 8,1977, the Court finds that: 1. The Claimant, Genevieve Simpson, is the widow of the decedent, as stated in the application for benefits, and, in the absence of a designated beneficiary, Section 3(e) of the Act, provides that any award hereunder shall be paid to the surviving widow. 2. The decedent, Wayne T. Simpson, age 54, was a volunteer fireman employed by the Prophetstown Fire Protection District and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on September 7,1976. 3. On said date, at approximately 12:05 p.m., firefighter Simpson responded to a fire alarm at a farm four and eight tenths miles from his home while operating a water hose line, and assisting, in an attempt to extinguish the barn blaze, firefighter Simpson collapsed at the fire scene. He was taken by ambulance to Community General Hospital, where he was pronounced “dead on arrival” at 1:15 p.m. the same day. The coroner’s certificate of death recites cause of death as “cardiac arrythmia,” of an interval between onset and death of “seconds to minutes,” due to or as a consequence of, “occlusive severe coronary atherosclerotic heart disease” of “years.” The evidence presented indicates that firefighter Simpson’s death was caused and precipitated by the active performance of duties required of him as a member of Prophetstown Fire Protection District Fire Department. 4. Firefighter Simpson was killed in line of duty as defined in Section 2(e) of the Act. 5. The proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00, be awarded to Genevieve Simpson, as widow of the deceased volunteer fireman, Wayne T. Simpson.